DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-4 in the reply filed on 02/19/2021 is acknowledged.  The traversal is on the ground that the steel sheet of the amended claim 1 is a special technical feature over Ikeda (US 2010/0132849).  
This is not found persuasive because the shared technical feature is still not seen to be a special technical feature as it does not involve inventive step in view of Fan, et al. (WO 2015/185975 A1) as applied in the 103 rejection below. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/19/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, et al. (WO 2015/185975 A1, hereinafter referred to as "Fan"). US 2017/0137906 is being relied upon for the citations of Fan. 
Regarding claims 1 and 2, Fan teaches a coated steel sheet [0054] with a composition containing [0015-0028]:
Element
Instant claims
Fan Ranges
Relationship
C
0.05-0.15%
0.05-0.15%
Same
Su
0.01-1.80%
0.3-1.5%
Falls within
Mn
1.8-3.2%
2-3%
Falls within
P
≤0.05%
≤0.05%
Same
S
≤0.02%
≤0.01%
Falls within
Al
0.01-2.0%
≤0.1%
Overlapping
B, Ti, and/or Mo
B: 0.0001-0.005%, Ti: 0.005-0.04%, Mo: 0.03-0.50%
B: 0.0001-0.0025%
Falls within 
Cr
≤1.0% (claim 2)
0.1-1.0%
Falls within

balance
balance
-


Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, all inventive samples in Fan have compositions falling within the compositional ranges of the instant claim 1 (Table 1 – Steel 1-12). 
Fan teaches the steel wherein [0015, 0028, 0121]:
Feature
Instant claims
Fan Ranges
Relationship
Martensite volume fraction
50-80%
50-95%
Encompassing
Ferrite average grain diameter
3-13 µm
<10 µm
Overlapping
Yield Strength (YP)
550 MPa or more
500 MPa or more
Encompassing


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding a volume fraction of ferrite grains having an aspect ratio of 2.0 or less with respect to the whole ferrite phase being 70% or more, Fan teaches an aspect ratio of ferrite grains between 1 and 3 [0028, 0113], overlapping with the aspect ratio as claimed, this aspect ratio is presumed to be representative of substantially all the ferrite grains (approaching ~100%) in the steel sheet of Fan, and further a substantial number of the inventive samples in Fan show an aspect ratio below of 2.0 or less (Table 4) such that a volume fraction of ferrite grains with an aspect ratio of 2.0 or less being 70% or more would have been obvious to one of ordinary skill in the art. 
Fan is silent on a tempered martensite volume fraction of 50-85% with respect to the whole martensite phase; however, Fan teaches the steel sheet being fabricated by steps of hot rolling a reheated steel slab, cooling to a coiling temperature of 500-800ºC and coiling, cold-
Regarding claims 3-4, Fan teaches the steel further containing a total of V and Nb of <0.05% [0020, 0025], falling within the claimed total of 1% or less.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 7, and 13 of copending Application No. 16/324,975 
Regarding claims 1-4, the combination of claims 1, 3, 7, and 13 of ‘975 teach a high strength coated steel sheet comprising a chemical composition containing:
Element
Instant claims
‘975 Ranges
Relationship
C
0.05-0.15%
0.05-0.15%
Same
Su
0.01-1.80%
0.010-1.80%
Same
Mn
1.8-3.2%
1.8-3.2%
Same
P
≤0.05%
≤0.05%
Same
S
≤0.02%
≤0.02%
Same
Al
0.01-2.0%
0.01-2.0%
Same
B, Ti, and/or Mo
B: 0.0001-0.005%, Ti: 0.005-0.04%, Mo: 0.03-0.50%
B: 0.0001-0.005%, Ti: 0.005-0.04%, Mo: 0.03-0.50%
Same
Cr
≤1.0% (claim 2)
≤1.0%
Same
Other elements* in total
≤1.0% (claims 3-4)
≤1.0%
Same
Fe and impurities 
balance
balance
-

*Other elements: Cu, Ni, Sn, As, Sb, Ca, Mg, Pb, Co, Ta, W, REM, Zn, Nb, V, Cs, and Hf
	Furthermore:
Feature
Instant claims
‘975 Ranges
Relationship
Martensite volume fraction
50-80%
50-80%
Same
Ferrite average grain diameter
3-13 µm
3-13 µm
Same
Volume fraction ferrite grains with 2.0 or less aspect ratio with respect to whole ferrite phase
70% or more
70% or more
Same
Yield Strength (YP)
550 MPa or more
550 MPa or more
Same


Furthermore, the steel sheet fabrication process of ‘975 (claim 13) is substantially identical to the fabrication process of the instant steel sheet (claim 5) such that the steel sheet of ‘975 is expected to possess tempered martensite at 50-85% with respect to the whole martensite phase average.  See MPEP 2112.01(I). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736